Exhibit 10.41

This document constitutes part of a prospectus covering securities that have
been registered

under the Securities Act of 1933.

STOCK UNIT AGREEMENT

THIS AGREEMENT, dated as of                             , between Lazard Ltd, a
Bermuda exempted company (the “Company”), on behalf of its applicable Affiliate
(as defined under the definitional rules of Section 1(a) below), and
                                        (the “Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant and Vesting of Stock Units.

(a) Subject to the provisions of this Agreement and to the provisions of the
Company’s 2008 Incentive Compensation Plan (the “Plan”) (all capitalized terms
used herein, to the extent not defined, shall have the meaning set forth in the
Plan), the Company, on behalf of its applicable Affiliate, hereby grants to the
Employee, as of                             , (the “Grant Date”),
                                 Stock Units (the “Stock Units”), each with
respect to one Share.

(b) Subject to the terms and conditions of this Agreement and to the provisions
of the Plan, the Stock Units shall vest and no longer be subject to any
restriction (such period during which restrictions apply to the Stock Units is
the “Restriction Period”) on                              (the “Vesting Date”).

(c) In the event that the Employee incurs a Termination of Employment during the
Restriction Period for any reason not set forth in Section 1(d), all unvested
Stock Units shall be forfeited by the Employee effective immediately upon such
Termination of Employment.

(d) (i) In the event that the Employee incurs a Termination of Employment during
the Restriction Period due to the Employee’s Disability or due to a Termination
of Employment by the Company other than for Cause, subject to Section 1(e) and
Section 2, all Shares underlying the Employee’s Stock Units shall be delivered
to the Employee within 30 days following the date that the Employee is no longer
required to perform any additional services in order to retain such Stock Units
(the date that such Shares are delivered to the Employee is the “Initial
Delivery Date”). The Employee will be permitted to dispose of 50% of the Shares
(such Shares, the “Transferable Shares”) delivered to the Employee pursuant to
the preceding sentence immediately following the date that such Shares are
delivered to the Employee. All Shares underlying the Employee’s Stock Units
following the Initial Delivery Date that are not Transferable Shares (such
Shares, the “Remaining Shares”), will remain subject to the restrictions set
forth in this Agreement until the date that such Remaining Shares otherwise
would have been delivered to the Employee in accordance with this Agreement
(such date, the “Final Delivery Date”). Accordingly, prior to the Final Delivery
Date, neither the Employee nor any of the Employee’s creditors or beneficiaries
will have the right to subject the Remaining Shares to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, hedge, exchange,
attachment or garnishment or any similar transaction. Furthermore, for the
avoidance



--------------------------------------------------------------------------------

of doubt, the Remaining Shares shall continue to be subject to the forfeiture
provisions set forth in this Agreement (including, without limitation, those
relating to violation of the Restrictive Covenants) until the relevant Final
Delivery Date.

(ii) In the event that the Employee incurs a Termination of Employment during
the Restriction Period due to the Employee’s death or, subject to Section 1(e),
dies during the Restriction Period subsequent to a Termination of Employment
described in the preceding sentence, all Stock Units shall remain outstanding
and vest and be settled within 30 days following the first to occur of (x) the
Vesting Date and (y) the date of death.

(e) In the event that the Employee violates any of the provisions of Appendix A,
which is incorporated herein by reference, all outstanding vested or unvested
Stock Units and, if applicable, all Remaining Shares shall be forfeited and
canceled.

(f) Notwithstanding the foregoing, in the event of a Change in Control, any
unvested but outstanding Stock Units shall automatically vest as of the date of
such Change in Control and shall be settled within 30 days following the date of
such Change in Control.

2. Settlement of Units, Restrictions on Remaining Shares.

As soon as practicable (but in no event more than 30 days) after any Stock Unit
has vested and is no longer subject to the Restriction Period, the Company
shall, subject to Section 1(d) and Section 6, issue one Share to its applicable
Affiliate and cause such Affiliate to deliver to the Employee one or more
unlegended, freely-transferable stock certificates in respect of such Shares
issued upon settlement of the vested Stock Units. Notwithstanding the foregoing,
(i) the Company shall be entitled to hold the Shares or cash issuable upon
settlement of Stock Units that have vested until the Company shall have received
from the Employee a duly executed Form W-9 or W-8, as applicable, and (ii) any
certificate or book entry credit issued or entered in respect of the Remaining
Shares shall be registered in the Employee’s name and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to the
Remaining Shares, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby is subject to the terms and conditions (including forfeiture) of the
Lazard Ltd 2008 Incentive Compensation Plan and an Award Agreement, as well as
the terms and conditions of applicable law. Copies of such Plan and Agreement
are on file at the offices of Lazard Ltd.”

The Company may require that the certificates or book entry credits evidencing
title of the Remaining Shares be held in custody by the Company until the
restrictions thereon shall have lapsed and that, as a condition of receiving the
Remaining Shares, the Employee shall have delivered to the Company a stock
power, endorsed in blank, relating to such Remaining Shares. If and when the
Final Delivery Date occurs with respect to the Remaining Shares, the legend set
forth shall be removed from the certificates or book entry credits evidencing
such Shares.

 

-2-



--------------------------------------------------------------------------------

  3. Nontransferability of the Stock Units.

During the Restriction Period and until such time as the Stock Units are
ultimately settled as provided in Section 2 above, the Stock Units shall not be
transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise.

4. Dividend Equivalents, Rights as a Shareholder.

If the Company declares and pays ordinary quarterly cash dividends on the Common
Stock during the Restriction Period, the Employee shall be credited with
additional Stock Units (determined by dividing the aggregate dividend amount
that would have been paid with respect to the Stock Units if they had been
actual Shares by the Fair Market Value of a Share on the dividend payment date),
which additional Stock Units shall vest and be settled concurrently with the
underlying Stock Units and be treated as Stock Units for all purposes of this
Agreement (it being understood that the provisions of this sentence shall not
apply to any extraordinary dividends or distributions). Notwithstanding the
foregoing, subject to Section 1(d) and Section 2 and any other applicable law or
agreement, from and after the Initial Delivery Date, the Employee will have all
rights and privileges of a shareholder with respect to the Shares, including the
right to vote the Shares and to receive dividends and other distributions with
respect thereto, provided that, any dividends that are paid on the Remaining
Shares prior to the Final Delivery Date (whether payable in cash or Shares) will
be held until the Final Delivery Date by the Bank of New York or any other
escrow agent that is subsequently designated by the Company, and in the event
that the Remaining Shares are forfeited in accordance with Section 1(d), such
dividends will also be forfeited.

5. Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of Shares received by an Employee in
connection with the Stock Units, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.

6. Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income tax
purposes with respect to any Stock Units, the Employee shall pay to the Company
or its applicable Affiliate, or make arrangements satisfactory to the Company or
its applicable Affiliate regarding the payment of, any federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld with respect to such amount. Except as otherwise required by applicable
law, the Company will report that the Employee will be taxed on the full value
of the Shares underlying the Employee’s Stock Units on the date that the
Employee is no longer required to perform any additional services in order to
retain such Stock Units. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Employee with this Section 6, and the
Company or its applicable Affiliate shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment otherwise due to the
Employee, including deducting such amount from the delivery of Shares or cash
issued upon settlement of the Stock Units that gives

 

-3-



--------------------------------------------------------------------------------

rise to the withholding requirement. Notwithstanding the foregoing, the Company
may, in its sole discretion and subject to such other terms and conditions as
the Company may determine, permit the Employee to surrender some or all of the
Transferable Shares to the Company or an Affiliate and have the Company or such
Affiliate remit the relevant taxes on the Employee’s behalf to the appropriate
taxing authorities. Prior to an Initial Delivery Date, the Company will notify
the Employee of (i) how many Shares will be delivered to the Employee on such
Initial Delivery Date and (ii) whether the Employee will be permitted to
surrender any portion of the Transferable Shares to the Company or an Affiliate.

7. Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement. Nothing
in this Agreement or the Plan shall confer upon the Employee any right to
continue in the employ of the Company or any of its Affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Employee’s employment at any time. Until Shares are actually delivered to the
Employee upon settlement of the Stock Units, the Employee shall not have any
rights as a stockholder with respect to the Stock Units, except as specifically
provided herein.

8. Laws Applicable to Construction; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (United States of America), without regard to
principles of conflict of laws which could cause the application of the law of
any jurisdiction other than the State of New York. In addition to the terms and
conditions set forth in this Agreement and Appendix A, the Stock Units are
subject to the terms and conditions of the Plan, which is hereby incorporated by
reference. By signing this Agreement, the Employee agrees to and is bound by the
Plan and the restrictive covenants set forth in Appendix A.

(b) Any controversy or claim between the Employee and the Company or its
Affiliates arising out of or relating to or concerning the provisions of this
Agreement or the Plan shall be finally settled by arbitration in New York City
before, and in accordance with the rules then obtaining of, the Financial
Industry Regulatory Authority (“FINRA”) or, if FINRA declines to arbitrate the
matter, the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA.

(c) The Employee and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action, or proceeding arising out of relating to or concerning this
Agreement or the Plan that is not otherwise required to be arbitrated or
resolved in accordance with the provisions of Section 8(b). This includes any
suit, action or proceeding to compel arbitration or to enforce an arbitration
award. The Employee and the Company acknowledge that the forum designated by
this Section 8(d) has a reasonable relation to this Agreement, and to the
Employee’s relationship to the Company. Notwithstanding the foregoing, nothing
herein shall preclude the Company or the Employee from bringing any action or
proceeding in any other court for the purpose of enforcing

 

-4-



--------------------------------------------------------------------------------

the provisions of Section 8(a) or this Section 8(c). The agreement of the
Employee and the Company as to forum is independent of the law that may be
applied in the action, and the Employee and the Company agree to such forum even
if the forum may under applicable law choose to apply non-forum law. The
Employee and the Company hereby waive, to the fullest extent permitted by
applicable law, any objection which the Employee or the Company now or hereafter
may have to personal jurisdiction or to the laying of venue of any such suit,
action or proceeding in any court referred to in this Section 8(c). The Employee
and the Company undertake not to commence any action arising out of or relating
to or concerning this Agreement in any forum other than a forum described in
this Section 8(c), or, to the extent applicable, Section 8(b). The Employee and
the Company agree that, to the fullest extent permitted by applicable law, a
final and non-appealable judgment in any such suit, action or proceeding in any
such court shall be conclusive and binding upon the Employee and the Company.

9. Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

10. Amendment.

Any modification, amendment or waiver to this Agreement that shall materially
impair the rights of the Employee with respect to the Stock Units shall require
an instrument in writing to be signed by both parties hereto, except such a
modification, amendment or waiver made to cause the Plan or the Stock Units to
comply with applicable law, tax rules, stock exchange rules or accounting rules
and which is made to similarly situated employees. The waiver by either party of
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

11. Sections 409A and 457A of the Code.

It is intended that the Stock Units shall be exempt from Sections 409A and 457A
of the Code pursuant to the “short-term deferral” rule applicable to each such
section, as set forth in the regulations or other guidance published by the
Internal Revenue Service thereunder.

12. Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

13. Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on behalf of its applicable Affiliate by a duly
authorized officer and the Employee has hereunto set the Employee’s hand.

 

LAZARD LTD By:  

 

  Michael J. Castellano   Chief Financial Officer  

 

  NAME

 

-6-



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

The Employee acknowledges that the grant of the Stock Units pursuant to the
Stock Unit Agreement (the “Agreement”) confers a substantial benefit upon the
Employee, and agrees to the following covenants, which are designed, among other
things, to protect the interests of the Company and its Affiliates
(collectively, the “Firm”) in confidential and proprietary information, trade
secrets, customer and employee relationships, orderly transition of
responsibilities, and other legitimate business interests. The Employee
acknowledges that, pursuant to Section 1(e) of the Agreement, all outstanding
vested or unvested Stock Units and, if applicable, all Remaining Shares will be
forfeited upon a violation by the Employee of the following covenants:

(a) Confidential Information. The Employee shall not at any time (whether prior
to or following the Employee’s Termination of Employment) disclose or use for
the Employee’s own benefit or purposes or the benefit or purposes of any other
person, corporation or other business organization or entity, other than the
Firm, any trade secrets, information, data, or other confidential or proprietary
information relating to the customers, developments, programs, plans or business
and affairs of the Firm, provided that the foregoing shall not apply to
information that is not unique to the Firm or that is generally known to the
industry or the public other than as a result of the Employee’s breach of this
covenant or as required pursuant to an order of a court, governmental agency or
other authorized tribunal (provided that the Employee shall provide the Firm
prior written notice of any such required disclosure). The Employee agrees that
upon the Employee’s Termination of Employment, the Employee or, in the event of
the Employee’s death, the Employee’s heirs or estate at the request of the Firm,
shall return to the Firm immediately all books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way relating
to the business of the Firm. Without limiting the foregoing, the existence of,
and any information concerning, any dispute between the Employee and the Firm
shall be subject to the terms of this Paragraph (a), except that the Employee
may disclose information concerning such dispute to the arbitrator or court that
is considering such dispute, and to the Employee’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information).

(b) Non-Competition. The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Firm. The Employee further
acknowledges that the Employee has been and shall be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Firm, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the Firm,
and the Employee further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense. The Employee
agrees that while employed by the Firm and thereafter until (i) three months
after the Employee’s date of Termination of Employment for any reason other than
a termination by the Firm without Cause or (ii) one month after the date of the
Employee’s Termination of Employment by the Firm without Cause (in either case,
the date of such Termination of Employment, the “Date of Termination,” and such
period, the “Noncompete Restriction Period”), the Employee shall not, directly
or indirectly, on the Employee’s behalf or

 

A-1



--------------------------------------------------------------------------------

on behalf of any other person, firm, corporation, association or other entity,
as an employee, director, advisor, partner, consultant or otherwise, provide
services or perform activities for, or acquire or maintain any ownership
interest in, a “Competitive Enterprise.” For purposes of this Appendix,
“Competitive Enterprise” shall mean a business (or business unit) that
(x) engages in any activity or (y) owns or controls a significant interest in
any entity that engages in any activity, that in either case, competes anywhere
with any activity that is similar to an activity in which the Firm is engaged up
to and including the Employee’s Date of Termination. Notwithstanding anything in
this Appendix, the Employee shall not be considered to be in violation of this
Appendix solely by reason of owning, directly or indirectly, any stock or other
securities of a Competitive Enterprise (or comparable interest, including a
voting or profit participation interest, in any such Competitive Enterprise) if
the Employee’s interest does not exceed 5% of the outstanding capital stock of
such Competitive Enterprise (or comparable interest, including a voting or
profit participation interest, in such Competitive Enterprise). The Employee
acknowledges that the Firm is engaged in business throughout the world.
Accordingly, and in view of the nature of the Employee’s position and
responsibilities, the Employee agrees that the provisions of this Paragraph
(b) shall be applicable to each jurisdiction, foreign country, state, possession
or territory in which the Firm may be engaged in business while the Employee is
providing services to the Firm.

(c) Nonsolicitation of Clients. The Employee hereby agrees that during the
Noncompete Restriction Period, the Employee shall not, in any manner, directly
or indirectly, (i) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Employee is soliciting a Client to provide them with services the
performance of which would violate Paragraph (b) above if such services were
provided by the Employee, or (ii) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client. For
purposes of this Appendix, the term “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, persuading, encouraging or requesting any person or entity, in any
manner, to take or refrain from taking any action, and the term “Client” means
any client or prospective client of the Firm to whom the Employee provided
services, or for whom the Employee transacted business, or whose identity became
known to the Employee in connection with the Employee’s relationship with or
employment by the Firm, whether or not the Firm has been engaged by such Client
pursuant to a written agreement; provided that an entity which is not a client
of the Firm shall be considered a “prospective client” for purposes of this
sentence only if the Firm made a presentation or written proposal to such entity
during the 12-month period preceding the Date of Termination or was preparing to
make such a presentation or proposal at the time of the Date of Termination.

(d) No Hire of Employees. The Employee hereby agrees that while employed by the
Firm and thereafter until six months after the date of the Termination of
Employment for any reason (the “No Hire Restriction Period”), the Employee shall
not, directly or indirectly, for himself or on behalf of any third party at any
time in any manner, Solicit, hire, or otherwise cause any employee who is at the
associate level or above (including, without limitation, managing directors),
officer or agent of the Firm to apply for, or accept employment with, any
Competitive Enterprise, or to otherwise refrain from rendering services to the
Firm or to terminate his or her relationship, contractual or otherwise, with the
Firm, other than in response to a general advertisement or public solicitation
not directed specifically to employees of the Firm.

 

A-2



--------------------------------------------------------------------------------

(e) Nondisparagement. The Employee shall not at any time (whether prior to or
following the Employee’s Termination of Employment), and shall instruct the
Employee’s spouse, domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Employee breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Employee breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law.

(f) Notice of Termination Required. The Employee agrees to provide three months’
written notice to the Firm prior to the Employee’s Termination of Employment.
The Employee hereby agrees that, if, during the three-month period after the
Employee has provided notice of termination to the Firm or prior thereto, the
Employee enters (or has entered into) a written agreement to provide services or
perform activities for a Competitive Enterprise that would violate Paragraph
(b) if performed during the Noncompete Restriction Period, such action shall be
deemed a violation of this Paragraph (f).

(g) Covenants Generally. The Employee’s covenants as set forth in this Appendix
are referred to herein as the “Covenants.” If any of the Covenants is finally
held to be invalid, illegal or unenforceable (whether in whole or in part), such
Covenant shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining such Covenants
shall not be affected thereby; provided, however, that if any of such Covenants
is finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Covenant shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Employee hereby agrees that prior to accepting employment with
any other person or entity during his period of service with the Firm or during
the Noncompete Restriction Period or the No Hire Restriction Period, the
Employee shall provide such prospective employer with written notice of the
provisions of this Appendix, with a copy of such notice delivered no later than
the date of the Employee’s commencement of such employment with such prospective
employer, to the General Counsel of the Company. The Employee acknowledges and
agrees that the terms of the Covenants: (i) are reasonable in light of all of
the circumstances, (ii) are sufficiently limited to protect the legitimate
interests of the Firm, (iii) impose no undue hardship on the Employee and
(iv) are not injurious to the public. The Employee acknowledges and agrees that
the Employee’s breach of the Covenants will cause the Firm irreparable harm,
which cannot be adequately compensated by money damages. The Employee further
acknowledges that the Covenants and notice period requirements set forth herein
shall operate independently of, and not instead of, any other restrictive
covenants or notice period requirements to which the Employee is subject
pursuant to other plans and agreements involving the Firm.

 

A-3